Citation Nr: 1632493	
Decision Date: 08/16/16    Archive Date: 08/24/16

DOCKET NO.  09-48 384	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to a rating in excess of 30 percent for posttraumatic stress disorder (PTSD).

3.  Entitlement to a rating in excess of 20 percent for diabetes mellitus.

4.  Entitlement to a rating in excess of 20 percent for residuals of a gunshot wound to the left axilla.

5.  Entitlement to a compensable rating for erectile dysfunction.

6.  Entitlement to a total rating based on individual unemployability due to service-connected disability (TDIU).

ATTORNEY FOR THE BOARD

 James R. Siegel, Counsel


INTRODUCTION

The Veteran served on active duty from August 1967 to June 1969; he died in January 2011.  The appellant is his widow who has substituted for him in this appeal.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision of the Columbia, South Carolina Department of Veterans Affairs (VA) Regional Office (RO) that granted service connection for diabetes mellitus, rated 20 percent, and erectile dysfunction, rated 0 percent; denied service connection for ringing in the ears; denied increased ratings for PTSD and residuals of a gunshot wound to the left axilla; and denied a TDIU rating.  The record is now in the jurisdiction of the Indianapolis, Indiana RO.  

A November 2011 rating decision granted service connection for the cause of the Veteran's death.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The record shows the Veteran was hospitalized by the VA in September or October 2009 and at the VA hospital in Indianapolis around April 2010 for psychiatric complaints.  The hospital reports have not been associated with the record.  The record does not clearly identify the VA facility where the Veteran was hospitalized in 2009. 
The Veteran was initially denied Social Security Administration (SSA) benefits in 2008.  In August 2011, the SSA found the Veteran had been disabled from December 2005 until his death in January 2011.  Although some SSA records have been received, not all such records are associated with the record (and there is nothing in the record indicating that the remaining SSA records have been sought).  SSA records are constructively of record, and VA is required to secure them unless it is determined that they are not relevant.  As the Board is unable to find at this time that the Veteran's SSA records are not relevant, they must be sought.  See Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010).

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should ask the appellant to identify the VA facility where the Veteran was hospitalized in 2009.  The AOJ should secure for the record the discharge summaries from his 2009 and 2010 VA hospitalizations.

2.  The AOJ should obtain from the SSA its decision awarding the Veteran disability benefits and all medical records considered in conjunction with that determination.  If any further SSA records are unavailable because they have been lost or destroyed, it should be so certified for the record.

3.  The AOJ should then review the record and readjudicate the claims.  If any remains denied, the AOJ should issue an appropriate SSOC, afford the appellant and her representative opportunity to respond, and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
GEORGE R. SENYK 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

